Title: To James Madison from Albert Gallatin, 26 May 1801 (Abstract)
From: Gallatin, Albert
To: Madison, James


26 May 1801, Treasury Department. Responds to query about reimbursement for Mr. Shaw, who has aided Portuguese sailors. Advises that Portuguese government may repay him or the president might use his contingency fund but that, “Upon the whole, this appears to be one of those subjects of a local nature which must be provided for by the several States, & which, I would have supposed was in fact provided for pretty generally by the poor-laws of every State.”
 

   
   RC (DLC). 2 pp. Reproduced in Carl E. Prince and Helen H. Fineman, eds., The Papers of Albert Gallatin (microfilm ed.; 46 reels; Philadelphia, 1969), reel 5.


